                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


KEITH SMITH, et. al. , derivatively on behalf
of ZION OIL & GAS , INC. ,
                             Plaintiffs;

              V.


 VICTOR G. CARRILLO, MICHAEL B.
 CROSWELL, JR. , JOHN M . BROWN,
 DUSTIN L. GUINN, FORREST A. GARB,
 KENT S. SIEGEL, PAUL OROIAN,                       Civil Action No. 18-1399-RGA
 WILLIAM H. AVERY, THE ESTATE OF
 YEHEZKEL DRUCKMAN, LEE
 RUSSELL, JUSTIN W. FURNACE, GENE
 SCAMMAHORN, RALPH F. DEVORE, and
 MARTIN M. VAN BRAUMAN,
                           Defendants,

                      and

 ZION OIL & GAS, INC. ,
                       Nominal Defendant.



                                          ORDER

      For the reasons stated in the accompanying memorandum opinion, IT IS HEREBY

ORDERED that Defendants ' Motion to Dismiss (D.I. 21) is GRANTED .




                                                Entered this   26   day of November, 2019.
